Name: Commission Regulation (EEC) No 964/85 of 11 April 1985 re-establishing the levying of customs duties on certain woven fabrics of synthetic textile fibres, products of category 35 (code 40.0350), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 13 . 4. 85 Official Journal of the European Communities No L 103/ 11 COMMISSION REGULATION (EEC) No 964/85 of 11 April 1985 re-establishing the levying of customs duties on certain woven fabrics of synthetic textile fibres , products of category 35 (code 40.0350), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3563/84 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of certain woven fabrics of synthetic textile fibres, products of category 35 (code 40.0350), the relevant ceiling amounts to 19 tonnes ; whereas on 10 April 1985, imports of the products in question into the Community, originating in Indo ­ nesia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia,Having regard to Council Regulation (EEC) No3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; As from 16 April 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3563/84, shall be re-established in respect of the fol ­ lowing products, imported into the Community and originating in Indonesia : Code Category CCT heading No NIMEXE code ( 1985) Description ( 1 ) (2) (3) (4) 40.0350 35 ex 54.04 A 51.04-10, 11 , 13, 15 , 17, 18 , 21 , 23 , 25, 27, 28 , 32, 34, 36, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51 .02 : , A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 338, 27. 12 . 1984, p. 98 . No L 103/ 12 Official Journal of the European Communities 13 . 4. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1985. For the Commission COCKFIELD Vice-President